Brady, J.
— Amendments are in all cases matter of favor, and not of strict right (Graham’s Pr. 669. 2d ed.), and being addressed to the discretion of the court, no appeal can be taken from the order made on applications therefor (St. John v. West, 4 How. Prac. Rep. 331 ; Seeley v. Chittenden, 10 Barb. 303 ; Tallman v. Hinman, 10 How. 90 ; Tracy v. New York Steam Faucet Co., 1 E. D. Smith R. 357, citing and approving St. John v. West, supra), unless the certificate of the presiding judge at special term is procured, as provided by rule of this court of March 22d, 1851; which ivas not done in this caso.
Appeal from the qrder of the special term dismissed, with costs.